DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 9, 10-13, 15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hack  (US 20190057647 A1), and in view of Shi et al. (US 20190361658 A1).

Regarding Claim 10, Hack discloses An apparatus for controlling frame rate of display screen (ABS reciting “An OLED display architecture includes an OLED , comprising: 
a processor; (Fig. 3, controller 302)
wherein the processor is configured to execute operations of controlling a frame rate of a display screen (¶53 reciting “ With reference now to FIG. 3, a schematic of an OLED display architecture 300 is shown according to one embodiment.  . . . This process is implemented by the controller 302.”), comprising: 
determining a first area and a second area of the display screen; 
scanning the first area at a first frame rate; and 
scanning the second area at a second frame rate; 
wherein the first frame rate is greater than the second frame rate.
(¶15 reciting “an OLED display architecture includes an OLED display having a plurality of pixels; a video input source; and a data link having a data transfer rate, the data link being communicatively connected to the video input source and the OLED display; where a first subset of the pixels is updated at a first refresh rate and the remaining pixels are updated at a second refresh rate. . . . In one embodiment, the OLED display architecture includes a controller configured to identify the first subset of pixels and transmit pixel data from the video input source corresponding to the first subset of pixels to the OLED display. In one embodiment, the OLED display architecture includes a motion detection module communicatively connected to 
Hack teaches a controller implements the process. However, Hack does not explicitly disclose memory storing instructions executable by the processor.
To store the insurrection in a memory to execute the method by the processor is imply obvious for a person skilled in the art. In addition, Shi teaches “a control circuit configured to determine from the plurality of display regions a first display region overlapping the focused region and a second display region not overlapping the focused region, enable the display control circuit corresponding to the first display region to output first image data, and enable the display control circuit corresponding to the second display region to output second image data having a refresh rate smaller than the first image data.” (¶5). Further Shi recites “as shown in FIG. 9, the processing circuit may include a processor 91 and a memory 92.” (¶55), and “The memory 92 may include a Random Access Memory (RAM) or a Read Only Memory (ROM), and it may be configured to provide instructions and data to the processor 91. ” (¶56).
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the apparatus (taught by Hack) to include a memory storing instruction executed by the processor to implement the process (taught by Shi). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 11, Hack in view of Shi discloses The apparatus according to claim 10, wherein the scanning the first area at the first frame rate and scanning the second area at the second frame rate, comprises: 
determining a first scanning sequence and a second scanning sequence; wherein the first scanning sequence corresponds to the first frame rate, and the second scanning sequence corresponds to the second frame rate; (Hack, ¶53 disclosing updating the display buffer 308 with pixel data designated as high frame rate or low update rate, and reciting “A second frame buffer—the input video buffer 306—is fed from an input video module 304 and updates the display buffer 308 with logic manipulation. Pixel data contained within the display video buffer 308 designated as high frame rate receives real time video information updated from the input video buffer 306. For example, if slow update rate pixel data regions are updated at one fifth (1/N) the rate of the high frame rate pixel data regions, then only one fifth of the slow frame rate scan lines will be updated each time the input video receives a new video frame.”)
scanning the first area based on the first scanning sequence; and 
scanning the second area based on the second scanning sequence.
(Hack, ¶53 reciting “For example, if slow update rate pixel data regions are updated at one fifth (1/N) the rate of the high frame rate pixel data regions, then only one fifth of the slow frame rate scan lines will be updated each time the input video receives a new video frame.” In addition, ¶50 disclosing it is determined the first scanning sequence is repeated every frame and the second scanning sequence once every 1/N frame.)

Regarding Claim 12, Hack in view of Shi discloses The apparatus according to claim 11, wherein the determining the first scanning sequence comprises: 
determining a boundary location of the first area; (Hack, ¶51 reciting “In an exemplary eye tracking embodiment, the display architecture incorporates one or more sensors for monitoring movement of the user's eye and defining a high update rate region of the display.”)
determining a first partial scanning sequence corresponding to the first area based on the boundary location of the first area; and 
inserting the first partial scanning sequence into a global scanning sequence corresponding to all display areas of the display screen.
(Hack, ¶53 reciting “if slow update rate pixel data regions are updated at one fifth (1/N) the rate of the high frame rate pixel data regions, then only one fifth of the slow frame rate scan lines will be updated each time the input video receives a new video frame. . . Pixel data corresponding to the low update rate regions will only be updated (i.e. transmitted from the input video buffer 306 to the display video buffer 308) every N frames, where N=the ratio of high to low frame rate (e.g. 5:1),” In other words, the high frame scan line, i.e. a partial scanning sequence corresponding to the first area, will be inserted to a global scanning sequence for every frame, while the low frame scan line will be inserted to the global scanning sequence every N frames.)

Regarding Claim 13, Hack in view of Shi discloses The apparatus according to claim 12, wherein the inserting the first partial scanning sequence into the global scanning sequence corresponding to all the display areas of the display screen comprises: 
determining a ratio of the first frame rate to the second frame rate; (Hack, ¶50 reciting “For example, on a display running at a 150 Hz framerate, video information displayed in a first region might be updated at full framerate of 150 Hz, but video information displayed in a second region might only be updated once every N frames. Suitable values of N include 2, 4, 5, 10, 20, or other values as dictated by the video source. In one embodiment, a first high refresh rate region is updated at 150 Hz, while a second low refresh rate region is updated at 30 Hz. In some embodiments, N has a constant value, but in other embodiments N varies over time.” Further, ¶53 reciting “where N=the ratio of high to low frame rate (e.g. 5:1)”) 
determining a number of times of inserting the first partial scanning sequence based on the ratio; and 
inserting the first partial scanning sequence into the global scanning sequence based on the number of times of inserting the first partial scanning sequence.
(Hack, ¶53 reciting “Pixel data corresponding to the low update rate regions will only be updated (i.e. transmitted from the input video buffer 306 to the display video buffer 308) every N frames, where N=the ratio of high to low frame rate (e.g. 5:1), unless they are otherwise designated as high update rate regions. Pixel data in high update rate regions are updated every high frame rate.” ¶55 reciting “n some embodiments, the controller feeds high refresh rate data into the display video buffer such that high refresh rate pixel data is updated every frame rate, and feeds low refresh 

Regarding Claim 15, Hack in view of Shi discloses The apparatus according to claim 10, wherein the determining the first area and the second area of the display screen comprises: 
identifying a view focused area on the display screen through eye tracking; and 
determining the first area and the second area based on the view focused area.
(Hack, ¶51 disclosing identifying where the user is looking at (i.e. a view focused area) through eye tracking, and reciting “A controller of the present invention may then include a mapping module to translate the measured eye position into one or more regions in a displayed frame. The region at which the user is looking can then be updated at a higher rate (giving it a higher effective framerate) than the rest of the display that is outside the user's central field of view.” ¶55 reciting “In one embodiment, the system may require eye tracking to determine which rows or pixel regions are to be designated as high frame rate, based on those at the center of the eye's field of vision,”)

Regarding Claim 18, Hack in view of Shi discloses The apparatus according to claim 10, wherein the determining the first area and the second area of the display screen comprises: 
obtaining display content of the display screen; and 
determining the first area and the second area based on the display content.
(Hack, ¶55 disclosing determining the first area and the second area based on whether the displayed objects are fast moving objects (i.e. the content of the display screen), and reciting “the system may require eye tracking to determine which rows or pixel regions are to be designated as high frame rate, based on those . . . , or those rows or pixel regions in which the pixel data indicates that objects are moving or changing at high speed.”)

Regarding Claim 19, Hack in view of Shi discloses An electronic device comprising the apparatus according to claim 10, and the display screen having a plurality of different areas, wherein the plurality of different areas are scanned at different frame rates to avoid a high power consumption of the display screen caused by refreshing the entire display screen at a fixed high frame rate, thereby improving endurance of the electronic device.
(Hack, ¶50 reciting “ In some embodiments, the display is divided into more than two regions, and N can have different values in different regions of the display as needed.” Further, ¶56 disclosing data rate savings.)

Claim 1, has similar limitations as of Claim(s) 10, therefore it is rejected under the same rationale as Claim(s) 10.
Claim 20 has similar limitations as of Claim(s) 10 except it is a CRM claim (Shi recites “as shown in FIG. 9, the processing circuit may include a processor 91 and a 92.” (¶55), and “The memory 92 may include a Random Access Memory (RAM) or a Read Only Memory (ROM), and it may be configured to provide instructions and data to the processor 91. ” (¶56). The suggestions/motivations would have been the same as that of Claim 10 rejections.), therefore it is rejected under the same rationale as Claim(s) 10.
Claim 2, has similar limitations as of Claim(s) 11, therefore it is rejected under the same rationale as Claim(s) 11.
Claim 3, has similar limitations as of Claim(s) 12, therefore it is rejected under the same rationale as Claim(s) 12.
Claim 4, has similar limitations as of Claim(s) 13, therefore it is rejected under the same rationale as Claim(s) 13.
Claim 6, has similar limitations as of Claim(s) 15, therefore it is rejected under the same rationale as Claim(s) 15.
Claim 9, has similar limitations as of Claim(s) 18, therefore it is rejected under the same rationale as Claim(s) 18.

Claim(s) 5, 7, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hack  (US 20190057647 A1), and in view of Shi et al. (US 20190361658 A1), and further in view of Border et al. (US 20160133201 A1).

Regarding Claim 14, Hack in view of Shi discloses The apparatus according to claim 12.
 wherein the determining the boundary location of the first area comprises: 
determining a row closest to a bottom of the first area on the display screen; and 
determining the row closest to the bottom of the first area as the boundary location.
Determining a bottom row of the first area (high frame rate area) as the boundary location is merely a normal design option which someone with ordinary skilled in the art would select, in accordance with circumstances, without the exercise of inventive skill, in order to solve the problem posed.
In addition, Border teaches “context based power management of a head-worn computer.” (ABS). Further, Border teaches designating the upper portion of the display area as a high rate area, and recites “The HMD then compresses the navigational information and health information (e.g. heart rate and blood pressure) into the upper portion of the display area so that the lighting to the lower portions of the display area can be turned OFF. ” (¶332). 
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the apparatus (taught by Hack in view of Shi) to determine a bottom row of the first area to be the boundary location (taught by Border). The suggestions/motivations would have been “to reduce the power usage” (¶332), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Claim 5, has similar limitations as of Claim(s) 14, therefore it is rejected under the same rationale as Claim(s) 14.

Regarding Claim 16, Hack in view of Shi and Border discloses The apparatus according to claim 15, wherein the determining the first area and the second area based on the view focused area comprises: 
determining a first-row array covered by the view focused area on the display screen, and a second-row array preceding the first-row array; 
determining an area to which the first-row array and the second-row array belong on the display screen as the first area; and 
determining areas other than the first area on the display screen as the second area.
(The features relating to Claim 16 is merely determining a upper portion of the display screen as the first area, and the lower portion of the display screen as the second are. The features are merely a normal design option which someone with ordinary skilled in the art would select, in accordance with circumstances, without the exercise of inventive skill, in order to solve the problem posed. See Claim 15 rejections for detailed analysis.)
Claim 7, has similar limitations as of Claim(s) 16, therefore it is rejected under the same rationale as Claim(s) 16.

Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hack  (US 20190057647 A1), and in view of Shi et al. (US 20190361658 A1), and further in view of Takazane et al. (US 20210233494 A1).

Regarding Claim 17, Hack in view of Shi discloses The apparatus according to claim 10.
Hack in view of Shi discloses determining the first area and the second area of the display screen with different frame rate. However, Hack in view of Shi does not explicitly disclose wherein the determining the first area and the second area of the display screen comprises: 
obtaining a mapping relation table and an application corresponding to a display interface of the display screen, wherein the mapping relation table stores a correspondence between the application, the first area and the second area; and 
determining the first area and the second area based on the application corresponding to the display interface of the display screen and the mapping relation table.
Takazane teaches a mapping relation table as shown in Fig. 5, where the table stores a correspondence between applications and category (associated with frame 
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the apparatus (taught by Hack in view of Shi) to have a mapping table to map applications with their frame rate (taught by Takazane) in order to determine the first area and the second area based on the mapping table and the displayed applications. The suggestions/motivations would have been for “a technique for achieving, in a display apparatus, an improvement of display quality, a reduction in power consumption, and a reduction in degradation with time.” (¶10), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Claim 8, has similar limitations as of Claim(s) 17, therefore it is rejected under the same rationale as Claim(s) 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI WANG/Primary Examiner, Art Unit 2611